DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “an evaluator device electrically coupled to the impedance sensor to: determine a real component of the impedance: determine an imaginary component of the impedance: and determine at least one property of the fluid based on the impedance, wherein: a first property of the fluid is to be determined based on the real component of the impedance and data describing the electrical stimulus; and a second property of the fluid is to be determined based on the imaginary component of the impedance and data describing the electrical stimulus” in combination with all the limitations of claim 1. 
Claims 3-7, 16-19 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 8, the claim was previously allowed and reasons for allowance are disclosed in office action dated 03/03/22.
Claims 9-12, 20-22 are dependent on claim 8 and were also previously allowed (Se office action dated 03/03/22) due to their dependency.  
Regarding claim 13, prior art does not disclose or suggest: “determining a real component of the impedance; determining an imaginary component of the impedance; and a first property of the fluid is to be determined based on the real component of the impedance and data describing the electrical stimulus; and a second property of the fluid is to be determined based on the imaginary component of the impedance and data describing the electrical stimulus” in combination with all the limitations of claim 13. 
Claims 15 is dependent on claim 13 and is therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868